This appeal is from a final decree vacating the transfer of 46 shares of the capital stock of the Magic City Grocery, Inc., from Claude Shanen, the debtor, to the Magic City Grocery, Inc., and subjecting 48/50 of the *Page 657 
property standing in the name of the Magic City Grocery, Inc., to the execution issued on a judgment at law rendered against Claude Shanen.
In material respects the evidence is not in entire accord with the allegations of the bill of complaint, which was not amended to meet the proofs; and in material respects the relief granted by the final decree is not in entire harmony with the allegations of the bill of complaint and the evidence adduced.
The decree is reversed and the cause is remanded with leave to permit amendments to the bill of complaint and the admission of appropriate evidence, to the end that an appropriate decree according to the law may be duly rendered.
Reversed and remanded for appropriate proceedings.
WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.